 222DECISIONSOF NATIONALLABOR RELATIONS BOARDBryan Memorial HospitalandNebraska Nurses As-sociation affiliated with American Nurses Asso-ciation.Cases 17-CA-11477 and 17-CA-116819 April 1986DECISION AND ORDERBY MEMBERSDENNIS, JOHANSEN, ANDBABSONOn 12 December 1984 Administrative LawJudge Irwin H. Socoloffissuedthe attached deci-sion.The Respondent filed exceptionsand a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Bryan Me-morialHospital,Lincoln,Nebraska, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.Naomi L. Stuart, Esq.,for the General Counsel.William A. Harding, Esq.andA. Stevenson Bogue, Esq.,Lincoln, Nebraska, for the Respondent.Robert R. Gibson, Esq.,of Lincoln, Nebraska, for theCharging Party.DECISIONSTATEMENT OF THE CASEIRWINH. SOCOLOFF, Administrative Law Judge. Uponcharges filed on February 9, June 22 and 30, and August4, 1983, by Nebraska Nurses Association affiliated withAmerican Nurses Association (the Union),against BryanMemorialHospital(Respondent), the General Counsel ofthe National LaborRelationsBoard, by the Regional Di-rector forRegion17, issued a complaint dated March 31,1983, and an order consolidatingcases andconsolidatedcomplaintdated August 12, 1983, alleging violations byRespondentof Section8(a)(5) and(1) and Section 2(6)and (7) of the National LaborRelationsAct. Respond-ent, by its answers, denied the commission of any unfairlabor practices.Pursuant to notice, trial was held before me in Lin-coln, Nebraska, on October 31 and November 1, 1983, atwhich the General Counsel, the Charging Party, and theRespondent were represented by counsel and were af-forded full opportunity to be heard, to examine andcross-examinewitnesses,and to introduce evidence.Thereafter, the parties filed briefs which have been dulyconsidered.Upon the entire record in this case, and from my ob-servations of the witnesses, I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent is a nonprofit Nebraska corporation en-gaged, at its Lincoln, Nebraska location, in the operationof a health care facility. Annually, Respondent, in thecourse and conduct of its health care operations, derivesgross revenues in excess of $250,000 and purchases goodsand services, valued in excess of $50,000, directly fromsources located outside the State of Nebraska. I find thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II.LABOR ORGANIZATIONThe Unionis a labor organization within the meaningof Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundOn March 8,1982, the Union was certified as the col-lective-bargaining representative,ina nurses unit, ofsome 400 employees working at Bryan Memorial Hospi-tal.Thereafter,the parties engaged in negotiations butcomplete agreement was not reached.On March 31,1983, the Regional Director for Region 17 issued a com-plaint in Case17-CA-11477,alleging that Respondentviolated the Act by making unilateral changes in its ma-ternity leave policy.On May 9,Respondent signed a uni-lateralsettlementagreement concerning the mattersraised in that complaint, and the agreement was ap-proved by the Regional Director on May 24,1983. Itprovided that Respondent bargain with the Union;revoke, at the request of the Union,changes made in thematernity leave policy;make certain employees wholefor losses caused by the changes in policy and post anotice for 60 days.The agreement contained a nonadmis-sion clause.Before the posting period provided for in the settle-ment agreement had begun,Respondent,on June 20,1983,withdrew recognition from the Union.Thereafter,on August 8, based on refusal-to-bargain allegations con-tained in Case 17-CA-11681,theRegionalDirectorwithdrew his approval of the settlement agreement inCase 17-CA-11477.In the instant consolidated matter,the General Coun-sel contends that Respondent violated Section 8(a)(5) ofthe Act by making unilateral changes in existing materni-ty leave policy and practices,commencing in mid-1982and continuing to February 1983. The General Counselasserts that Respondent further violated the Act by itsJune 20 withdrawal of recognition from the Union and,thereafter,by making unilateral changes in the insurancecoverage of the bargaining unit employees,on or aboutJuly 1, 1983.Respondent claims, essentially,that anychange in maternity leave policy was de minimis.It fur-ther contends that the withdrawal of recognition wasbased on objective evidence, justifying a good-faith279 NLRB No. 39 BRYAN MEMORIAL HOSPITALdoubt of the Union's continued majority status, and thatthe change in insurance benefits occurred after recogni-tion had been validly withdrawn.B. Facts'At all timesmaterial,Respondenthasmaintained awritten leave absence(LOA) policy2 which,on its face,covers,inter alia,absences due to pregnancy.Thus, thepolicy provides that "an employee may take an LOAdue to pregnancy. Pregnancy should be treated the sameas an LOA for extendedillness."Despite the terms of the written policy, Respondent,historically,has applied a much more liberal policytoward absences due to pregnancy. Thus, as detailedbelow,Respondent's unwritten practice concerning ma-ternity leave has afforded employees, in their discretion,the right to take up to 90 days' leave. The right to takethe full 90 days has not been dependent on a showing ofphysical disability, approval of a supervisor, or the staff-ing requirements of the hospital. Moreover, Respondenthas not required employees on maternity leave toproduce doctors' notes or excuses and, on their return towork, has placed them back at their former job positions.In addition, employees absent from work for this reasonhave been permitted to use accrued sick leave and tochoose between taking their sick leave in blocks of 24hours per week or 40 hours per week.3 Also, pregnantfull-time employees have been allowed,late in pregnan-cy, to transfer to part-time statusand, then, prior to de-livery, to transfer back to full-time status, thus allowingthem to use accrued sick leave during maternity leave.4Employee Colleen Olson was on maternity leave fromAugust 26, 1982, until October 7, 1982. She testified that,in early June, she talked to Payroll Supervisor Brettmanabout taking maternity leave.Brettman told her that,pursuant to policy, she could take either 6 weeks or 3months time,beginningwith the date of delivery. Olsonwas further advised that she would be able to use her ac-crued sick leave, vacation time, and holidays in 24-hour-per-week or 40-hour-per-week increments. If she chose40-hour increments, she would use up her leave timemore quickly and then have to make her own insurancepayments.Later in June, Olson testified, she advised her supervi-sor,Maziarski, that she desired to take maternity leave of3months, and to use her accrued leave in blocks of 24hours per week. Maziarski completed the necessarypaper work. However, on June 24, he told Olson thatthere was some question about taking 3 months' leave. InJuly, Olson was advised by Maziarski that the maternityleave policy was, itself, in question.IThe factfindings contained herein are based on a composite of docu-mentary and testimonial evidence introduced at trial The record is gen-erally free of significant evidentiary conflict2 It is undisputed that,on September 28, 1982, Respondent,unilateral-ly, instituted a new leave of absencepolicyThenew policy was rescind-ed I week later,on October 7, 19823The advantage to the employee in taking sick leave in 24-hourblocks,thus "stretching out" use of accrued sick leave, is that,until ac-crued sick leave is exhausted,the hospital continues to pay health insur-ance premiums onbehalf of the employee4Only employeesin full-time status can use accrued sick leave223Olson met with Respondent's director of human re-sources, Jerry Sellentin, at the end of July 1982. Sellen-tin,Olson testified,told her that,in the past,Respondenthad been quite lenient about maternity leave but, that,now it was going to "try and tighten up." He furtherstated that, although Olson could "probably" have 3months'leave to take same,she would need the permis-sion of her supervisor for an extended leave of absence.Further, under the leave-of-absence policy, Respondentwas not required to place her in the same job upon herreturn.Sellentin also told Olson that she would have totake her accrued leave in blocks of 40 hours per weekand, when this was exhausted, she would be required topay health insurance policy premiums herself.InAugust 1982, Olson requested a maternity leaveperiod of 6 weeks. She testified that she did so in ordernot to jeopardize her job position.Nurse Tamela Mar took maternity leave starting inAugust 1981. She did not, she testified, request a specificperiod of leave but, rather, was routinely scheduled for 3months' leave by the hospital.When she returned, shewas placed back at thesamejob. She was not requiredto submit a physician's note.Mar testified tht preceding her second maternityleave period, on January 11, 1983, her supervisor, Wen-delin, told her that the hospital would be shortof nursesinMay.Wendelin stated that everyone assumed that ma-ternity leave was for 3 months but, in fact, it was for 6weeks. In order to have 3 months, an employee had tosubmit a doctor's statement. Later, Wendelin showed theleave-of-absence policy to Mar. On January 12, at a staffmeeting conducted byWendelin,Mar brought thismatter up.Wendelin again said that, absent a medicalreason for a longer period, documented by a physician'snote, maternity leave could not exceed 6 weeks.Although Mar was, in fact, scheduled by Respondentfor a 90-day maternity leave period, she was at no time,she testified, so advised by the hospital. Rather, shelearned of the lengi h of her leave, after delivery, bychecking the posted work schedules.Employee Roxanne Stewart took maternity leave be-ginningMay 1, 1983. She testified that, in December1982, she asked her supervisor, Ashman, how much timeshe could take for maternity leave. Ashman stated thatmaternity leave was for 6 weeks and that leave in excessof that period was treated as an extended illness coveredby the leave of absence policy. Ashman told Stewart thatshe would need a doctor's statement and that she had touse accrued sick leave in 40-hour-per-week increments.Ashman further cornmented that the policy had notchanged; they were just enforcing it On January 28,1983,Ashman similarly advised Stewart, adding that ifStewart applied for an extended leave of absence beyondthe 6 weeks of maternity leave, disposition of the appli-cation would depend on the staffing requirements of thehospital.Stewart testified that on February 1 Ashman told herthatAshman had been instructed to handle maternityleave as she had done in the past. Therefore, Ashmantold Stewart, she would have to give her the 90 days. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDStewart understood from Ashman's earlier statementsthat Stewart, would be required to use her sick leave in40-hour blocks.Therefore,as this would mean exhaust-ing her accrued sick leave during the first month, Stew-art, before departing on maternity leave, prepaid insur-ance premiums covering the second and third months.After beginning her leave, the employee was advised bySupervisor Mitchell that she could use sick leave in 24-hour-per-week increments.Stewart elected to do so andher prepayments for health insurance were refunded.Nurse Judy Mason testified that she took maternityleave early in 1982. Although offered a period of 3months,she chose to take 7 weeks.She returned to thesame job and was not required to produce a medicalnote.Mason credibly testified that prior to her second ma-ternity leave, in November 1982, she was told by her su-pervisor,Walvoord, that the policy had changed andthat maternity leave was for a period of 6 weeks, not 3months.Walvoord repeated this assertion to Mason andtwo other pregnant nurses in December adding that ifcomplications arose,or the employee could not be atwork at any time,a medical note was required.5Accord-ingly,Mason took 6 weeks of leave following delivery.When she returned, she produced a doctor's certificate.Employee Rebecca Waldo took a 90-day maternityleave in 1976, and returned to her former job. Duringher second pregnancy, she testified,in June 1982, sheasked SupervisorAshman about going to part-timestatus,on August 23, and then returning to full-timestatusprior to her expected October delivery, as hadbeen done in the past.The request was granted.In lateSeptember or early October Ashman told Waldo that shewould be the last person allowed to do this.One week later, Waldo testified, Ashman told her thatthere was a possibility that she, Waldo, would be calledback after 6 weeks of maternity leave. Waldo repliedthat, in the past, maternity leave had been for a 90-dayperiod. Ashman said that the supervisors always had hadthe right to call employees back, as needed. If an em-ployee was called back,and did not return,Ashman said,her job might not be there when she did come back towork. Ashman added that hospital staffing needs prob-ably would allow for Waldo to take 90 days of leave andthatAshman wanted, or requested, that Waldo use hersick leave in 40-hour-per-week blocks. Ashman addedthatWaldo would need to submit medical notes uponleaving for and returning from maternity leave. Shestated that that had always been the policy but now Re-spondent was enforcing it.Waldo took 90 days maternity leave and used her sickleave in 40-hour-per-week increments. She returned toher former position after producing a doctor's note.Nurses Kathleen Kucera and Vickie Danek testifiedthat on February 14, 1983, they were told by their super-visor,Maziarski, that he was limiting their maternityleave to 6 weeks, because of staffing problems. Hethreatened to replace them if they took a longer periodof time. However, shortly thereafter, at a staff meeting,5To the extent that Walvoord's rather confused testimony differs fromthat of Mason,it is not creditedMaziarski informed them that,undermaternity leavepolicy, they could take 90 days' leave. Both chose totake some 9 weeks.On May 31, 1983, a decertification petition was filedwith the Board by a group of unit employees callingthemselves "Concerned Employees for a Better Bryan."On June 1, Respondent's attorney, William Harding, senta letter to Thom Cope, attorney for the dissident em-ployees,seeking any information"indicating that the Ne-braska Nurses Association no longer enjoys the supportof a majority of the employees within the bargainingunit."Cope replied on June 2,stating that the decertifi-cation petition was supported by substantially more than30 percent of the unit employees. He further claimed tohave contacted almost every employee by telephonewhich revealed that a majority "do not want the union."On June 6,Harding sent another letter to Cope statingthat "I am uncertain that the hospital possesses sufficientinformation to warrant a conclusion that the union doesnot continue to enjoy the support of a majority," andseeking any additional information which would justifywithdrawal of recognition. Thereafter, on June 20, Copesent a letter to Harding with enclosures of "affidavitsfrom several members of the bargaining unit which indi-cate that a majority of the unit does not want the Ne-braska Nurses Association to represent them or wants anew election.We will not specifically divulge the names,because they have sought and will receive anonymity."The June 20letterwas accompaniedby 11 form affida-vits, reading as follows:,being first duly sworn on oathdeposes and says that she is a member of the bar-gaining unit at Bryan Memorial Hospital.That she has personally spoken to or communi-catedwith those individuals listed in Exhibit A,which is herein incorporated by reference as thoughfully set forth herein.Thatof the people listed in Ex-hibitA have told her that they no longer wantedthe Nebraska Nurses Association (C.A.R.E.) to rep-resent them, or that they wanted a new election.That affiant can identify those individuals, butchooses not to do so, because they have expressed adesire for anonymity and confidentiality, and there-fore affiant will not disclose their names at thistime.Further, affiant sayeth not.The affidavits, taken together, claim, on their face, thatsome 225 of the approximately 379 unit employees nolonger desire representation or want a new election.Following receipt of this letter, on June 20, Respond-entwithdraw recognition from the Union. At trial, theparties stipulated that the basis of Respondent's actionwas its receipt of the foregoing letter from Cope. There-after, about July 1, 1983, Respondent, unilaterally, madechanges in its health insurance plan for bargaining unitemployees. BRYAN MEMORIAL HOSPITAL225C. ConclusionsIt is not disputed that the Union at no time agreed toimplementation of changes in maternity leave policy.The parties further agree that Respondent never notifiedthe Union that changes in maternity leave policy wouldbe implemented.As shown in the statement of facts, Re-spondent did institute changes in maternity leave policyduring the mid-1982,to February 1983 period,and thoseunilaterally instituted changeswere substantial,albeit,theywere applied in a less than uniform and clearmanner.The changes in policy had the effect of sharplydecreasing the time available for maternity leave;requir-ing employees to produce a physician'snote; condition-ing leave on supervisory approval and Respondent'sstaffing requirements;subjecting employees on maternityleave to the possibility of being displaced from their jobs;limiting the options available to employees in the use oftheir accrued sick leave while on maternity leave andlimiting employees'previously available rights to transferbetween full-time and part-time status.Such changes interms and conditions of employment are substantial andnot de minimus.By instituting,unilaterally,changes in itsmaternity leave policy,Respondent violated Section8(a)(5) of the Act.I further find that on June 20,1983, when it withdrewrecognition from the Union,Respondent violated Section8(a)(5) of the Act. In reaching this conclusion,I rejectthe contention that the June 20 letter,from the dissidentemployees'attorney to Respondent's attorney,presentedRespondent with objective considerations justifying agood-faithdoubt of the Union'scontinuedmajoritystatus.For the enclosed affidavits may be viewed, only,as sufficientto conveyto Respondent the viewsof the 11affiants,and not the views of unnamed other employees.It is well settled that employer receipt of employees' un-verified assertions,that the majority of employees nolonger support their union representative,is insufficientto create"a reasonably based conviction that the claimeddesire of those employees to be rid of the union"is fac-tual.Cornellof California,222 NLRB 303 (1976).6More-over,in this case,the affidavits,on their face, do notassert that a majority no longer want representation.Rather those documents claim,only, that a majorityeitherdo not want continued representationordesire tohave an election.Having found that Respondent unlawfully withdrewrecognition on June 20,1983, I find it follows that, on orabout July 1, when it unilaterally instituted changes in itshealth insurance plan for bargaining unit employees, Re-spondent further violated Section 8(a)(5) of the Act. I sofind and conclude.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantialrelation to trade, traffic, and commerceamong the several States and tend to lead to labor dis-6 See alsoDalewoodRehabilitationHospital,224 NLRB 1618 (1976)putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practice conduct in violation of Section8(a)(5) and (1) of the Act, I shall recommend that it beordered to cease and desist and to take certain affirma-tive action designed to effectuate the policies of the Act.CONCLUSIONS OF LAW1.The Respondent, Bryan Memorial Hospital, is anemployer engaged in commerce, and in operations affect-ing commerce, within the meaning of Section 2(2), (6),and (7) of the Act.2.Nebraska Nurses Association affiliated with Ameri-can Nurses Association, is a labor organization withinthe meaning of Section 2(5) of the Act.3.The certified unit of nurses employed by Respond-ent constitutes a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b) ofthe Act.4.At all times material, the Union has been, and isnow, the exclusive representative of all employees in theaforesaid bargaining unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.By refusing to recognize and bargain with theUnion, as exclusive representative of the bargaining unitemployees, concerning rates of pay, wages, hours, andother terms and conditions of employment, Respondenthas engaged in unfairlabor practice conduct within themeaning of Section 8(a)(5) of the Act.6.By making unilateral changes in its maternity leavepolicy and its health insurance plan for bargaining unitemployees, Respondent has engaged in unfair labor prac-tice conduct within the meaning of Section 8(a)(5) of theAct.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed7ORDERThe Respondent, Bryan Memorial Hospital, Lincoln,Nebraska, its officers, agents, successors and assigns,shall1.Cease and desist from(a) Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions of em-ployment with Nebraska Nurses Association affiliatedwith American Nurses Association as the exclusive bar-gaining representative of its employees in the certifiedunit of nurses.IIf no exceptionsare filedas providedby Sec 102 46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec102 48 ofthe Rules,be adopted by theBoard and all objections to them shall be deemedwaived forallpur-poses 226DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Making unilateral changes in the terms and condi-tions of employment of the bargaining unit employees.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act(a)On request, bargain with the Union as the exclusiverepresentative of all employees in the aforesaid appropri-ate unit with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, if an un-derstanding is reached, embody such understanding in asigned agreement.(b)On request of the Union, rescind theunilateralchangesmade in the maternity leave policy and thehealth insurance plan for bargaining unit employees.(c)Make the unit employees whole for any losses theymay have suffered as a result of the unilateral changes interms and conditions of employment, with interest there-on to be computed in accordance withFlorida SteelCorp.,231 NLRB 651 (1977). See generallyIsis Plumbing& Co., 138 NLRB 716 (1962).(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at Lincoln, Nebraska facility, copies of the at-tached notice marked "Appendix."8 Copies of the notice,on forms provided by the Regional Director for Region17, after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to ensure that the8 If thisOrder is enforced by a judgment of a United States court ofappeals,the wordsin the notice reading"Posted by Order of the Nation-alLaborRelationsBoard"shall read"Posted Pursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "notices are not altered, defaced, or covered by any othermaterial.(f)Notify theRegionalDirectorinwritingwithin 20days from the date of this Order what steps the Re-spondenthas takento comply.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively concern-ing rates of pay, wages, hours and other terms and con-ditions of employment with Nebraska Nurses Associationaffiliatedwith American Nurses Association, as the ex-clusive bargaining representative of our employees, inthe certified bargaining unit of nurses.WE WILL NOT make unilateral changes in the termsand conditions of employment of the bargaining unit em-ployees.WE WILL NOT in any like or related manner, interferewith, restrain or coerce employees in the exercise of therights guaranteed them in Section 7 of the Act.WE WILL, on request, bargain with the Union as theexclusive representative of all employees in the appropri-ate unit with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, if anagreement is reached, WE WILL embody such agreementin a signed contract.WE WILL, on request of the Union, rescind the unilat-eral changes made in the maternity leave policy and thehealth insurance plan for bargaining unit employees.WE WILL make employees whole for any losses theymay have suffered as a result of the unilateral changes interms and conditions of employment, plus interest.BRYAN MEMORIAL HOSPITAL